Case 1:12-cv-10576-DJC Document 384-8 Filed 07/06/21 Page 1 of 5




            EXHIBIT 8
                 Case 1:12-cv-10576-DJC Document 384-8 Filed 07/06/21 Page 2 of 5



From:                 Wayne M. Helge <whelge@davidsonberquist.com>
Sent:                 Wednesday, January 27, 2021 3:56 PM
To:                   Specht, Claire; Worlds Activision DBJG; MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com;
                      clangham@SusmanGodfrey.com; jleeman@sunsteinlaw.com
Cc:                   WH Activision Blizzard Worlds Service
Subject:              RE: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) - Elliot Deposition

Categories:           Activision/Worlds



EXTERNAL SENDER


Claire,

Worlds will take Mr. Elliot’s deposition on Feb. 4th.

Thank you,

Wayne


Wayne Helge, Esq.
Partner & Registered Patent Attorney
Davidson Berquist Jackson & Gowdey, LLP
8300 Greensboro Drive, Suite 500
McLean, VA 22102
Email: whelge@dbjg.com
Office: 571‐765‐7700
Cellular: 571‐271‐9673
http://www.davidsonberquist.com




From: Specht, Claire <Claire.Specht@wilmerhale.com>
Sent: Wednesday, January 27, 2021 1:12 PM
To: Wayne M. Helge <whelge@davidsonberquist.com>; Worlds Activision DBJG <worlds‐activision@dbjg.com>;
MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com; clangham@SusmanGodfrey.com;
jleeman@sunsteinlaw.com
Cc: WH Activision Blizzard Worlds Service <WHActivisionBlizzardWorldsService@wilmerhale.com>
Subject: RE: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) ‐ Elliot Deposition

                                               *EXTERNAL EMAIL*
Wayne,

As noted below, Defendants have provided a supplemental response to Interrogatory No. 2, identifying Mr. Cash as a
person knowledgeable about World of Warcraft; Worlds has already deposed Mr. Cash.




                                                                  1
                Case 1:12-cv-10576-DJC Document 384-8 Filed 07/06/21 Page 3 of 5

Defendants reiterate that given that Mr. Elliot has not worked on the World of Warcraft franchise for a number of years,
his memory as to World of Warcraft at this time is limited, and we suggest that Worlds not put the parties and witness
through the burden and expense of taking his deposition.

Please confirm by close of business today (1/27) that Worlds does not intend to depose Mr. Elliot. If Worlds insists on
proceeding, please articulate what information Worlds seeks from Mr. Elliot that is noncumulative of the testimony
provided by Mr. Cash. Please also note that if Worlds insists on proceeding, Mr. Elliot’s deposition will need to take
place on February 4.

Regards,
Claire

Claire M. Specht | WilmerHale
+1 617 526 6924 (t)
claire.specht@wilmerhale.com

From: Specht, Claire
Sent: Wednesday, January 20, 2021 8:21 PM
To: 'Wayne M. Helge' <whelge@davidsonberquist.com>; Worlds Activision DBJG <worlds‐activision@dbjg.com>;
MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com; clangham@SusmanGodfrey.com;
jleeman@sunsteinlaw.com
Cc: WH Activision Blizzard Worlds Service <WHActivisionBlizzardWorldsService@wilmerhale.com>
Subject: RE: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) ‐ Elliot Deposition

Wayne,

Defendants served a supplemental response to Interrogatory No. 2, further identifying George John Cash, IV, as a person
knowledgeable concerning technical topics for World of Warcraft. Worlds deposed Mr. Cash on November 5, 2015 in his
personal and 30(b)(6) capacity.

Regards,
Claire

Claire M. Specht | WilmerHale
+1 617 526 6924 (t)
claire.specht@wilmerhale.com

From: Wayne M. Helge <whelge@davidsonberquist.com>
Sent: Tuesday, January 19, 2021 11:13 PM
To: Specht, Claire <Claire.Specht@wilmerhale.com>; Worlds Activision DBJG <worlds‐activision@dbjg.com>;
MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com; clangham@SusmanGodfrey.com;
jleeman@sunsteinlaw.com
Cc: WH Activision Blizzard Worlds Service <WHActivisionBlizzardWorldsService@wilmerhale.com>
Subject: RE: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) ‐ Elliot Deposition

EXTERNAL SENDER


Claire,



                                                            2
                Case 1:12-cv-10576-DJC Document 384-8 Filed 07/06/21 Page 4 of 5

Per below, please confirm by January 21, 2021 whether Mr. Elliot remains Defendants’ identified person most
knowledgeable regarding World of Warcraft’s technical topics, as Defendants represented in their recent supplement to
Worlds’ Interrogatory No. 2.

Best,

Wayne


Wayne M. Helge, Esq.
Registered Patent Attorney
Davidson Berquist Jackson & Gowdey, LLP
8300 Greensboro Drive, Suite 500
McLean, VA 22102
Email: whelge@davidsonberquist.com
Tel: 571‐765‐7708
www.davidsonberquist.com




From: Wayne M. Helge
Sent: Thursday, January 14, 2021 9:07 PM
To: Specht, Claire <Claire.Specht@wilmerhale.com>; Worlds Activision DBJG <worlds‐activision@dbjg.com>;
MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com; clangham@SusmanGodfrey.com;
jleeman@sunsteinlaw.com
Cc: WH Activision Blizzard Worlds Service <WHActivisionBlizzardWorldsService@wilmerhale.com>
Subject: RE: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) ‐ Elliot Deposition

Claire,

Worlds’ Rog 2 asked Defendants to identify PMKs for certain topics. On October 16, 2020, Defendants confirmed their
earlier response by identifying Mike Elliot as this person for World of Warcraft’s technical topics. Will Defendants be
modifying their response to Worlds’ Rog No. 2?

Thanks,
Wayne


Wayne M. Helge, Esq.
Registered Patent Attorney
Davidson Berquist Jackson & Gowdey, LLP
8300 Greensboro Drive, Suite 500
McLean, VA 22102
Email: whelge@davidsonberquist.com
Tel: 571‐765‐7708
www.davidsonberquist.com




From: Specht, Claire <Claire.Specht@wilmerhale.com>
Sent: Wednesday, January 13, 2021 4:52 PM
To: Wayne M. Helge <whelge@davidsonberquist.com>; Worlds Activision DBJG <worlds‐activision@dbjg.com>;
                                                            3
                      Case 1:12-cv-10576-DJC Document 384-8 Filed 07/06/21 Page 5 of 5

MTRIBBLE@SusmanGodfrey.com; rcaughey@susmangodfrey.com; clangham@SusmanGodfrey.com;
jleeman@sunsteinlaw.com
Cc: WH Activision Blizzard Worlds Service <WHActivisionBlizzardWorldsService@wilmerhale.com>
Subject: Worlds, Inc. v. Activision Blizzard Inc. (D. Mass.) ‐ Elliot Deposition

                                                         *EXTERNAL EMAIL*
Counsel,

I write regarding Worlds’ 30(b)(1) deposition notice to Mike Elliot. As we explained during the parties’ meet and confer
on December 15, Mr. Elliot has not worked on World of Warcraft for 8 years. Accordingly, his memory as to World of
Warcraft at this time is limited, and we suggest that Worlds not put the parties and witness through the burden and
expense of a deposition. If Worlds agrees to forego Mr. Elliot’s deposition, Defendants agree not to call Mr. Elliot as a
witness at trial.

Please let us know Worlds’ position by Friday, January 15.

Regards,
Claire

Claire M. Specht | WilmerHale
60 State Street
Boston, MA 02109 USA
+1 617 526 6924 (t)
+1 617 526 5000 (f)
claire.specht@wilmerhale.com

Please consider the environment before printing this email.

This email message and any attachments are being sent by Wilmer Cutler Pickering Hale and Dorr LLP, are confidential, and may be privileged. If you are not
the intended recipient, please notify us immediately—by replying to this message or by sending an email to postmaster@wilmerhale.com—and destroy all
copies of this message and any attachments. Thank you.

For more information about WilmerHale, please visit us at http://www.wilmerhale.com.




Davidson, Berquist, Jackson & Gowdey LLP

NOTICE

This message, including any attachments, may contain attorney/client privileged communications and confidential business information and is intended for
use only for whom it is addressed. Disclosure, interception, copying, dissemination, or any other use of this message by anyone other than any intended
recipient is strictly prohibited. If you receive this message by mistake, please notify the sender or contact Davidson, Berquist, Jackson & Gowdey LLP at 571-
765-7700.




                                                                               4
